ON REHEARING.
After careful consideration of the three motions for rehearing filed .herein, being Motions Nos. 14914, 14915 and 14919, the Court adheres to the rulings made in its opinion filed herein February 26, 1941, and hereby overrules the said motions.
All of the defendants in'error, except Fannie Bauguss and her husband, Jesse Bauguss, and Paul W. Torrans, have filed a motion, being motion numbered 15131, in which they state that because of the Court’s construction of the law applicable to this controversy they would probably be unable in another trial in the district court to discharge the burden of proof placed upon them, and in which they pray that in the event the Court overrules the motions for rehearing filed by defendants in error, it reverse and render the whole case in favor of plaintiffs in error and against defendants in error, meaning that the judgment of the Court of Civil Appeals be reversed and the judgment of the district court affirmed. The said motion is granted to the extent hereinafter indicated.
5 In the opinion filed herein it was held that defendants in error, Fannie Bauguss and Jesse Bauguss, as well as defendant in error Harvey Garrett, by accepting the deed from Mandy Garrett dated September 30, 1916, conveying sixty acres of the tract of land in controversy herein and by claiming and possessing the land under that deed, ratified the deed from Greene to Alex Garrett dated March 2', 1910, and became bound. by the terms and provisions of that deed, including the reservation of the minerals. That ruling extended to all of the interest in the land in controversy owned by Fannie Bauguss, Jesse *387Bauguss and Harvey Garrett at the time of the execution and delivery of the said deed from Handy Garrett dated September 30, 1916, but it did not extend to the interest which Fannie Bauguss may have acquired thereafter by inheritance from her brother, Fred Garrett.
The judgment heretofore rendered herein reversing the judgments of the Court of Civil Appeals and the distict court and remanding the cause to the district court is set aside;, and the judgment of the Court of Civil Appeals is reversed, and the judgment of the district court is affirmed as to all parties and as to all interests in the land in controversy herein, except that the cause is remanded to the district court for trial, in accordance with the opinion herein, of the matters in controversy between plaintiffs in error and defendants in error Fannie Bauguss, Jesse Bauguss and Paul W. Torrans only in so far as they relate to the interest that may have been inherited by Fannie Bauguss from her brother, Fred Garrett.
Opinion adopted by the Supreme Court July 23, 1941.